Case 1:19-cv-00624-ACK-RT Document 63 Filed 03/04/21 Page 1 of 10                                   PageID #: 2837




  SMITH HIMMELMANN
  Attorneys at Law • A Law Corporation
  ELBRIDGE W. SMITH [HI #2079]
  ELBRIDGE Z. SMITH [HI #10120]
  745 Fort Street, Suite 311
  Honolulu, Hawaii 96813
  Telephone No.: (808) 523-5050
  Fax No.: (808) 538-1382
  Email: shlaw@hawaii.rr.com

  Attorneys for Plaintiff

                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF HAWAII

   STEVEN D. RICHARDS                  )                     CIVIL NO. 19-00624 ACK-RT
                                       )
                            Plaintiff, )                     SECOND AMENDED EMPLOYMENT
                                       )                     DISCRIMINATION COMPLAINT;
            vs.                        )                     DEMAND FOR JURY TRIAL;
                                       )                     CERTIFICATE OF SERVICE
   JOHN E. WHITLEY, Secretary          )
   of the Army (Acting), Department )                        Trial Date: September 14, 2021
   of the Army,                        )                     Time: 9:00 a.m.
                                       )                     Judge Alan C. Kay
                          Defendant. )
  H:\CLIENTS\Richards\USDC\Drafts\Second Amended Employment Discrimination Complaint 03-04-21.wpd


                                SECOND AMENDED EMPLOYMENT
                                  DISCRIMINATION COMPLAINT

                                     I. JURISDICTION AND VENUE

  1. This action seeks declaratory, injunctive, and monetary relief against the named

       Defendant in his official capacity as Secretary of the United States Department of

       the Army [herein “Agency”] for unlawful discrimination against Plaintiff Steven
Case 1:19-cv-00624-ACK-RT Document 63 Filed 03/04/21 Page 2 of 10           PageID #: 2838




      D. Richards, based upon his race, color, and in retaliation for his prior protected

      equal employment opportunity (“EEO”) activities, in violation of Title VII of the

      Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e, et. seq.

  2. The jurisdiction of this court is invoked pursuant to 28 U.S.C. §§ 1331, 1343(4),

      1346i, 1361, and 42 U.S.C. §§ 2000e-5 and 2000e-16.

  3. Venue is proper in this Hawaii District Court pursuant to 28 U.S.C. § 1391 and

      42 U.S.C. § 2000e-5(f) in that the actions complained of herein took place and all

      of these claims arose in the State of Hawaii.

                                     II. PARTIES

  4. Steven D. Richards (“Plaintiff”), was at all times relevant herein a resident of

      Honolulu, State of Hawaii, and was employed as an Equipment Specialist, GS-

      1670-12, with his duty station located in Hawaii.

  5. Defendant Ryan D. McCarthy is sued in his official capacity as the Secretary of

      the Army [hereinafter “Defendant”]. As Secretary of the Army, Defendant is

      responsible for employment practices and procedures within the Agency, which

      is an employer within the meaning of Title VII of the Civil Rights Act of 1964,

      as amended, and which Agency employs over 500 employees.

                           III. STATEMENT OF FACTS

  6. Steven D. Richards (“Plaintiff”) was employed by the Agency’s Communications


                                            -2-
Case 1:19-cv-00624-ACK-RT Document 63 Filed 03/04/21 Page 3 of 10                     PageID #: 2839




      - Electronics Command (“CECOM”), Integrated Logistics Support Center (ILSC),

      Field Support Directorate, Logistics Assistance Division, Aberdeen Proving

      Ground, Maryland, (Hawaii Field Office located at Schofield Barracks), in the

      position of Equipment Specialist, GS-1670-12 until his removal on April 5, 2017.

  7. Plaintiff was hired into the GS-1670-11/12 position on April 27, 2009 for which

      increased pay is set using the superior qualifications and special needs pay-setting

      authority under 5 CFR 531.212, placing him as GS-11, Step 9 for his initial first

      year of career conditional appointment.

  8. Prior to his removal, Plaintiff had no formal discipline, and only one documented

      letter of counseling (which was issued in lieu of discipline for the very same DTS

      voucher irregularities & mistakes which formed the essence of the Agency’s

      removal case).

  9. Plaintiff had always scored highly on his annual performance evaluations, being

      either Exceptional (1st year and 4th year) and for what is commonly known as

      “Outstanding” for each of the other six (6) rating years including the most recent

      (last) four (4) years which the Agency describes as a top-level Exceptional.1

  10. In those years he was described by rating and reviewing officials as Outstanding;

         1
           This agency uses a familiar 5-tier rating system, similar to the systems used by many, if
  not most agencies, in the past: UnSat (now called “Fails 1 or more Obj”); Needs
  Improvement; Satisfactory (now called “Success All”); Excellent (now called “Excellent 25-
  74% Obj”); and Outstanding (now called “Excellent 75% or More Obj”).

                                                 -3-
Case 1:19-cv-00624-ACK-RT Document 63 Filed 03/04/21 Page 4 of 10         PageID #: 2840




      Consummate Professional; Impeccable Dedication, True Team Player,

      Embrac[ing] Duty First, Ethical, Moral and Professional in all aspects of job

      performance, and recommended for salary and performance awards.

  11. Plaintiff’s position, also known as a Logistic Assistance Representative [“LAR”]

      was essential in providing technical guidance necessary to resolve weapon

      systems, equipment, and systemic logistics problems while coordinating national-

      level sustainment support for often non-standard equipment and government

      contractors to our military war-fighters and Program Managers at foreign bases

      and theaters around the world.

  12. This is essentially the same type of work he trained for and performed during his

      6 years as an avionics section team leader and quality control person as a non-

      commissioned officer in the US Army, where he rose to the rank E-5, Sergeant,

      and was honorably discharged.

  13. He enhanced his military skills, experience, and capabilities working in avionics

      and electrical phase inspections and maintenance of UH-60A/L and CH-47D

      helicopters, among other highly skilled functions for Defense Support Services

      LLC, then with L-3 Communications-Vertex Aerospace/Computer Science

      Corporation, before moving up to Senior Site Supervisor/Field Service

      Engineer/Field Service Representative with Computer Science Corporation, with


                                           -4-
Case 1:19-cv-00624-ACK-RT Document 63 Filed 03/04/21 Page 5 of 10          PageID #: 2841




      significant deployment theater experience.

  14. His third deployment with the Army’s CECOM in 2015-2016 took him to Kuwait

      for almost 6 months and then into Iraq as a LAR.

  15. During his 2015-2016 deployment, he was subjected to repeated harassment and

      inappropriate comments by his then immediate supervisor, Leroy “Teddy”

      Houston, which caused him significant emotional distress.

  16. He reported his situation to his Continental United States (CONUS) supervisor

      Richard Weaver via email, and was told words to effect to “work it out amongst

      yourselves.”

  17. Plaintiff had previously (2010) filed an EEO complaint against his same CONUS

      command.

  18. During Plaintiff’s tour at Camp Taji, Iraq, his supervisor Major (MAJ) Javier Plas

      deemed him to have emotional/mental issues which affected mission success, and

      acknowledged that Camp Taji did not have adequate medical facilities, so Plaintiff

      should return to Kuwait.

  19. On March 22, 2016, Plaintiff made initial EEO contact to complain about being

      discriminated against - alleging that he was subjected to a hostile work

      environment and harassment by his supervisor, Mr. Leroy “Teddy” Houston.




                                           -5-
Case 1:19-cv-00624-ACK-RT Document 63 Filed 03/04/21 Page 6 of 10           PageID #: 2842




  20. On April 4, 2017, Plaintiff was notified by his supervisor MAJ Eric Maia to report

      to the Battalion Conference room the next day, April 5, 2017.

  21. Plaintiff was subsequently terminated on April 5, 2017, where after he timely filed

      an appeal to the Merit Systems Protection Board and asserted affirmative defenses

      including, inter alia, retaliation for protected EEO activity.

  22. When Plaintiff reported to the meeting, he was ordered to leave his cell phone

      outside of the conference room, and was presented a Removal document to read.

  23. MAJ Maia instructed Plaintiff to sign the document, and Plaintiff requested to be

      allowed to speak to his attorney prior to signing.

  24. MAJ Maia refused to allow Plaintiff to speak to his attorney, and ordered Plaintiff

      not to leave the room to retrieve his cell phone.

  25. MAJ Maia told Plaintiff that he was being detained because the meeting was not

      over.

  26. MAJ Maia physically blocked the doorway - the only point of exit from the room.

  27. Plaintiff expressed that he felt threatened and in danger.

  28. MAJ Maia continued to refuse Plaintiff’s requests to leave to room or to call his

      legal representative.




                                            -6-
Case 1:19-cv-00624-ACK-RT Document 63 Filed 03/04/21 Page 7 of 10                          PageID #: 2843




  29. MAJ Maia proceeded to order Plaintiff to surrender his credentials and denied

      Plaintiff the proper security officer for such purposes, and refused to allow

      Plaintiff to leave - an effective arrest (detainment by a government officer).

  30. On May 15, 2017, Plaintiff made timely EEO contact regarding the April 5, 2017

      incident, where he alleged harassment and discrimination based on his race

      (African American), color (black), and reprisal for engaging in protected EEO

      activity (filing prior EEO complaints).

  31. On August 15, 2017, the Agency issued a Notice of Right to File a Formal

      Complaint of Discrimination, which Plaintiff timely filed on August 31, 2017.

  32. On September 15, 2017, Equal employment Opportunity (“EEO”) Officer William

      J. Paolicelli accepted Plaintiff’s claim for investigation on the bases of Race and

      Color only, and dismissed the claim (sic) of Reprisal.2

  33. On March 27, 2018, Plaintiff timely requested an EEOC Hearing.

  34. On February 27, 2019, Plaintiff submitted his Motion to Amend - Add [Reprisal]

      Basis to Claim.

  35. On March 4, 2019, EEOC Administrative Judge Stephanie Herrera granted

      Plaintiff’s Motion to Amend, thereby adding the basis of Reprisal for Protected

      Activity to his EEO claim.


        2
            Reprisal is a basis for a claim of discrimination, not a standalone “claim.”

                                                   -7-
Case 1:19-cv-00624-ACK-RT Document 63 Filed 03/04/21 Page 8 of 10           PageID #: 2844




  36. On November 30, 2019, the EEOC Administrative Judge dismissed Plaintiff’s

      EEO complaint without prejudice to re-file within thirty (30) days of a final

      resolution of his civil case in the United States District Court in the District of

      Hawaii.

                           IV. PROCEDURAL HISTORY

  37. Plaintiff has exhausted all his administrative appeal remedies.

  38. Per the Code of Federal Regulations, a Complainant may remove his timely

      filed EEO complaint to the proper United States District Court if his EEO

      complaint has not been resolved within 180 days of his request an EEOC

      hearing (29 C.F.R. 1614.407).

  39. Plaintiff filed the instant Civil Action on November 15, 2019 - nearly 600 days

      after timely requesting an EEO hearing.

  40. On February 2, 2021, this Court issued its Order Granting the Army’s Motion

      to Dismiss (ECF. No. 29) and Affirming the Agency’s Decision Upheld By

      The Merit Systems Protection Board.

  41. In Its Order, the Court dismissed without prejudice Plaintiff’s Title VII claims,

      granting Plaintiff leave to amend within 30 days - which Plaintiff now timely

      does.




                                            -8-
Case 1:19-cv-00624-ACK-RT Document 63 Filed 03/04/21 Page 9 of 10            PageID #: 2845




                          V. FIRST CAUSE OF ACTION
                Violation of Title VII of the Civil Rights Act of 1964,
                              42 U.S.C. § 2000e, et seq.

  42. Plaintiff incorporates the foregoing paragraphs by reference.

  43. Defendant’s conduct alleged in the paragraphs above constitutes unlawful

      employment discrimination against Plaintiff by terminating him from his position

      based on his race (African American), color (black), and in reprisal for engaging

      in prior protected EEO activity, in violation of the Civil Rights Act of 1964, as

      amended, 42 U.S.C. § 2000e, et seq.

                                VI. CLAIM FOR RELIEF

  44. Plaintiff prays this Honorable Court to declare and adjudge that Defendant’s

      conduct alleged herein constitutes unlawful discrimination based on Plaintiff’s

      race, color, and participation in protected EEO activity, and subjected Plaintiff to

      a hostile working environment in violation of the Civil Rights Act of 1964, as

      amended, 42 U.S.C. § 2000e, et seq.

          WHEREFORE, Plaintiff Richards respectfully requests that this Court grant

  him the following relief:

      1. Order that the Defendant pay Plaintiff compensatory damages in amounts to

          be proved at trial;




                                            -9-
Case 1:19-cv-00624-ACK-RT Document 63 Filed 03/04/21 Page 10 of 10      PageID #:
                                   2846



    2. Order that the Defendant pay Plaintiff’s attorneys fees and costs of this

       litigation and of the preceding administrative actions; and

    3. Grant Plaintiff such other and further relief as this Court deems just and

       appropriate.

                      VII. DEMAND FOR JURY TRIAL

       Plaintiff Richards demands a trial by jury.

       DATED: Honolulu, Hawaii this 4th day of March, 2021.



                                 /s/ Elbridge Z. Smith
                              Elbridge Z. Smith
                              Elbridge W. Smith
                              Attorneys for Complainant




                                        -10-
